ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-367, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent), that SHARON S. TERRELL of CHERRY HILL, who was admitted to the bar of this State in 1986, and who has been temporarily suspended from the practice of law since October 27, 2010, should be censured for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appealing;
It is ORDERED that SHARON S. TERRELL is hereby censured; and it is further
ORDERED that the temporary suspension of respondent, entered by Order of this Court filed October 27, 2010, shall continue pending the further Order of the Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of her suspension, and that she shall comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.